142 F.3d 447
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Victor Manuel NUNEZ-YESCAS, Defendant-Appellant.
No. 97-10414.D.C. No. CR-96-00093-FRZ.
United States Court of Appeals, Ninth Circuit.
Submitted April 20, 1998.**Decided April 29, 1998.

Appeal from the United States District Court for the District of Arizona, Frank R. Zapata, District Judge, Presiding.
MEMORANDUM*
Before BRUNETTI, RYMER, and T.G. NELSON, Circuit Judges.


1
Victor Manuel Nunez-Yescas appeals his fifty-one month sentence imposed following his guilty plea conviction for conspiracy to possess marijuana with intent to distribute, in violation of 21 U.S.C. §§ 846, 841(a)(1) and 841(b)(1)(B).  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


2
Nunez-Yescas contends that the district court erred by denying a two-level reduction for acceptance of responsibility despite a two-level enhancement for obstruction of justice.  This contention lacks merit.


3
We review for clear error the district court's factual determination regarding whether a defendant is entitled to an offense level reduction for acceptance of responsibility under U.S.S .G. § 3E1.1(a).  See United States v. Thompson, 80 F.3d 368, 370 (9th Cir.1996).  We similarly review for clear error the district court's decision whether a case is an extraordinary one, justifying simultaneous adjustments for obstruction of justice and acceptance of responsibility.  See United States v. Hopper, 27 F.3d 378, 381 (9th Cir.1994).  Because Nunez-Yescas's obstructive conduct, absconding on the eve of trial, was inconsistent with his acceptance of responsibility, the district court did not clearly err by finding Nunez-Yescas's case was not an extraordinary one.  See U.S.S.G. § 3E1.1, comment (n. 4) (1995);  Thompson, 80 F.3d at 370-71.


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts in this circuit except as provided by 9th Cir.R. 36-3